Citation Nr: 9931243	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  99-04 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
excision of ganglion cyst of the left (minor) wrist.

2.  Entitlement to an increased rating for excision of 
ganglion cyst of the left (minor) wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1992 to December 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) reduced the veteran's disability rating 
from 40 to 20 percent for excision of ganglion cyst of the 
left (minor) wrist.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The veteran is right handed.

2.  The April 1998 VA examination upon which the reduction in 
rating for excision of ganglion of the left wrist was based 
does not demonstrate improvement in the veteran's disability 
from the left wrist disorder.

3.  The veteran's disability from excision of ganglion cyst 
on the left wrist is manifested by pain from lifting heavy 
objects, diminished sensation, weakness in grip, and reduced 
range of motion in the wrist, without findings consistent to 
complete paralysis of the median nerve such as: the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of the middle 
finger, inability to make a fist, index and middle fingers 
remain extended; inability to flex distal phalanx of the 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the previous 40 percent 
rating for excision of ganglion cyst on the left wrist have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.71a, Diagnostic Code 
8515 (1998).

2.  The criteria for a schedular rating in excess of 40 
percent for excision of ganglion of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.41, 4.123, 4.124a, Diagnostic 
Code 8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the former disability rating of 40 
percent for her service-connected left wrist disorder should 
be restored.  She asserts that the wrist is painful and weak 
and that she has lost feeling in and control of her hand.  
She contends that the left wrist disability has not improved 
and has worsened since the disability rating of 40 percent 
was granted.

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the evidence mandates restoration of the 40 
percent evaluation for the service-connected left wrist 
disorder.  It is the further decision of the Board that the 
preponderance of the evidence is against the grant of an 
increased rating for excision of ganglion on the left wrist.

The veteran has presented a well-grounded claim for increased 
disability evaluation for her service-connected left wrist 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  The Board is satisfied that all 
appropriate development has been accomplished and the 
Department of Veterans Affairs (VA) has no further duty to 
assist the veteran in developing facts pertinent to his 
claim.  The veteran has not advised VA of the existence of 
additional evidence which may be obtained.

Service medical records show that the veteran was seen in 
June 1993 with a lump on the flexar base of the left thumb.  
The examiner noted that the veteran was right handed.  After 
an examination and X-rays, an examiner noted an impression of 
synovial ganglion cyst at the base of the left thumb.  The 
cyst was excised in late June 1993.  The veteran was seen 
again in October 1993 with a painful bump on the volar aspect 
of her left wrist.  The diagnostic impression was recurrent 
ganglion cyst on the left wrist.  The cyst was excised in 
late November 1993.  During follow-up treatment in December 
1993, the veteran's neurologic and vascular systems in the 
left hand were intact.  There was slight decreased range of 
motion in the left wrist.

During a VA general medical examination in February 1994, the 
examiner noted that the veteran had a one inch long scar from 
the ganglion surgery.  She had some limitation of motion of 
the left wrist.  She was unable to flex the left wrist more 
than 20 degrees.

The veteran was granted entitlement to service connection for 
status-post excision of ganglion cyst of the left (minor) 
wrist by the RO's July 1994 rating decision.  Initially, the 
associated disability was rated 10 percent disabling by 
analogy utilizing Diagnostic Code 5215.  See 38 C.F.R. 
§§ 4.20, 4.27 (1998).  Under that diagnostic code, a ten 
percent rating is assigned for limitation of motion of the 
wrist to less than 15 degrees of dorsiflexion.  A 10 percent 
rating is also assigned where palmar flexion is limited in 
line with the forearm.  No higher rating is provided under 
Diagnostic Code 5215.

During a VA examination in April 1995, the veteran complained 
of pain in her left wrist and weakness in her left hand.  
Examination revealed a well-healed, nontender scar measuring 
two centimeters on the volar aspect of her left wrist on the 
radial side.  Strength in the left hand was about 25 percent 
less than the right.  The veteran could lift only 7.5 pounds 
with the left hand, as compared to 30 pounds with the right 
hand.  The following ranges of motion in the veteran's wrists 
were noted:  Flexion, left wrist, 60 degrees; flexion, right 
wrist, 90 degrees; extension, left wrist, 60 degrees; 
extension, right wrist, 90 degrees; radial deviation, left 
wrist, 15 degrees; radial deviation, right wrist, 20 degrees; 
ulnar deviation, left wrist, 30 degrees; ulnar deviation, 
right wrist, 40 degrees.  There was moderate tenderness with 
all motion in the left wrist.  X-rays of the left wrist were 
normal.  The reported diagnosis was status post operative 
excision of ganglion on the left wrist, two times.

The veteran's left wrist was examined again for evaluation 
purposes in February 1997.  Her complaints were of severe 
pain in cold weather, weakness in the left hand, and 
involuntary release of objects held in the left hand.  On 
examination, there was a very tender scar on the palmar 
aspect of the left wrist which transmitted pain to the left 
thumb.  The was a small, tender bony prominence on the radial 
aspect of the left wrist.  The following ranges of motion 
were noted:  dorsiflexion, left wrist, zero to 50 degrees; 
dorsiflexion, right wrist, zero to 80 degrees; ulnar flexion, 
left wrist, zero to 45 degrees; ulnar flexion, right wrist, 
zero to 80 degrees; radial deviation, left wrist, zero to 10 
degrees; radial deviation, right wrist, zero to 20 degrees; 
ulnar deviation, left wrist, zero to 20 degrees; ulnar 
deviation, right wrist, zero to 40 degrees.  The veteran was 
able to touch the tip of her fingers with her thumb.  She 
lacked one-half inch to touch the median ulnar crease on the 
left.  She had normal coordination in both hands.  Range of 
movement of both thumbs was equal.  There was  pain with 
palmar flexion of the left wrist.  Dynamometer testing of the 
right hand showed 21 kilograms as the average of four tries.  
Testing of the left hand showed only nine kilograms as the 
average of four tries.  The veteran was unable to carry more 
than two to three pounds with the left hand.  Attempts to 
carry heavy weight produced marked pain.  The reported 
diagnoses were recurrent, active ganglion of the left wrist 
and status postoperative ganglion removal times two.

In a July 1997 rating decision, the RO  increased the rating 
of the veteran's left wrist disability to 40 percent, 
effective from January 1996.  In so doing, the RO utilized 
Diagnostic Code 8515.  Under that diagnostic code, mild, 
incomplete paralysis of the median nerve on the minor side is 
rated 10 percent disabling, moderate incomplete paralysis of 
the median nerve is rated 20 percent disabling on the minor 
side, and severe, incomplete paralysis of the median nerve on 
the minor side is rated 40 percent disabling.  A 60 percent 
rating is assigned for complete paralysis of the median nerve 
on the minor side with manifestations such as the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of the middle 
finger, inability to make a fist, index and middle fingers 
remain extended; inability to flex distal phalanx of the 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (1998).

I.  Restoration of 40 Percent Rating

In reducing the evaluation for excision of ganglion cyst on 
the left wrist, the RO complied with the procedural 
requirements outlined at 38 C.F.R. § 3.105(e) (1998).  As the 
reduction would ultimately result in the reduction of 
compensation payments being made to the veteran, the RO 
appropriately prepared a proposed rating reduction in August 
1998 setting forth all material facts and reasons.  The 
veteran was duly notified in that same month, and given more 
than 60 days to present additional evidence to show that 
compensation payments should be continued.  She did not 
present any pertinent additional evidence within the 
prescribed time.  In a December 1998 rating decision, the RO 
reduced the rating of the veteran left wrist disorder to 20 
percent, effective from March 1, 1999.  The veteran's focus, 
however, is not upon the procedures undertaken by the RO, but 
the substantive reasoning underlying its decision to reduce 
the evaluation for her service-connected left wrist disorder.  
Therefore, the Board will consider whether the former rating 
should be restored.

The Board has considered the law and regulations that pertain 
to the reduction of ratings.  In this case, the rating that 
was reduced was in effect less than five years, was based on 
detailed examinations, and was for disabilities that was not 
considered static.  See 38 C.F.R. § 3.344(c) (1998).  The RO, 
at the time of the July 1997 rating decision, set the date 
for a future examination in March 1998.  Accordingly, 
38 C.F.R. § 3.344(a) and (b) are not applicable.  Rather, all 
that is required to warrant a reduction in the veteran's 
ratings is re-examination that shows sufficient improvement 
in the service-connected disabilities.

The Board has reviewed the evidence which was in the claims 
folder at the time of the reduction of the rating of the 
veteran's left wrist, and finds no basis for the RO's 
conclusion that the disability had improved.  During the VA 
examination in April 1998, the veteran still had complaints 
of pain, numbness, and weakness in her left hand.  
Examination revealed the scars from the two prior surgeries 
and a tender ganglion cyst.  Left hand strength remain 
considerably reduce compared with the right hand and had 
diminished slightly since the February 1997 VA examination.  
Range of motion in the left wrist was approximately the same 
as was demonstrated in the February 1997 examination.  The 
left hand continued to have decreased sensation.

The Board finds that the veteran's disability from ganglion 
cyst of the left wrist had not improved at the time that the 
rating was reduced.  The Board concludes that restoration of 
the 40 percent rating is warranted.

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

As noted above, the veteran's disability from excision of 
left ganglion cyst has been rated utilizing regulations 
pertinent to the evaluation of neurological disorders.  Under 
those regulations, peripheral neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant, sometimes excruciating pain, is rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes is the rating for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123 (1998).

As noted above, the schedular criteria under Diagnostic Code 
8515 provide for assignment of a 60 percent rating for 
complete paralysis of the median nerve.  Although the 
veteran's use of her left hand is considerably diminished due 
to diminished strength and sensation, and pain with use, the 
recent clinical findings do not show complete paralysis of 
the median nerve.  During the February 1997 VA examination, 
the veteran was able to oppose her left thumb to her left 
fingers and could make a partial fist.  Coordination in the 
hand was normal.  She had full range of motion in her thumb.  
During that examination and the April 1998 examination, she 
had at least some grip strength and could lift light objects.  
Sensation, although diminished, was not absent.  Range of 
motion in the wrist was only moderately reduced in all 
planes.  The Board finds that the veteran's disability from 
excision of ganglion cyst on the left wrist is manifested by 
pain from lifting heavy objects, diminished sensation, 
weakness in grip, and reduced range of motion in the wrist, 
without findings consistent with complete paralysis of the 
median nerve.  The Board concludes that the criteria for a 
schedular rating in excess of 40 percent have not been met.

The Board notes that the veteran does not have compensable 
left wrist disability based on limitation of motion alone, as 
the wrist has consistently shown palmar flexion of 
approximately 45 degrees and dorsiflexion of approximately 50 
degrees.  See 38 C.F.R. § Diagnostic Code 5215 (1998).

In reaching it decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  As the veteran has full 
coordination in her left hand, as well as the ability to flex 
and extend her fingers and thumb, with some residual strength 
and sensation, the Board concludes that her disability 
picture from excision of ganglion cyst on the left wrist, as 
discussed above, does not more closely approximate the 
criteria for the next higher evaluation of 60 percent, as 
that rating is assigned for complete paralysis of the median 
nerve. .

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id. 

The Board first notes that the schedular evaluations in this 
case are not inadequate. A higher rating of 60 percent is 
assignable for manifestations of complete paralysis of the 
median nerve, but the medical evidence reflects that those 
manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for her left 
wrist disorder, nor is it otherwise shown that the disorder 
so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from excision of ganglion cyst on 
the left wrist is adequately compensated by the current 
schedular evaluations.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

The 40 percent schedular rating for excision of ganglion cyst 
on the left wrist is restored.

An increased rating above 40 percent for excision of ganglion 
cyst on the left wrist is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

